DETAILED ACTION
This office action is in response to amendments filed on 11/28/2022. Claims 1-2, 4-17, and 19-20 are pending. Claims 3 and 18
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura US 20180086308 A1 (Hereinafter “Kimura”).
Regarding Claim 1, Kimura teaches a brushless motor driving device (Fig. 7, 80), comprising: 
an output part (Fig. 7,  96) that supplies an excitation current to an excitation coil that generates a magnetic field that rotates a rotor (Fig. 6, 45); 
a position detection part (Fig. 7, 95) that detects a rotational position of the rotor; and 
a driving control part (Fig. 7, 93) that produces a driving signal based on a detection signal from the position detection part and supplies the driving signal to the output part, wherein the position detection part has: 
a first detection element (fig. 3, 94a) that detects a rotational position of the rotor; 
a second detection element (fig. 3, 94b) that detects a rotational position of the rotor prior to the first detection element; and 
a third detection element (fig. 3, 94c) that detects a rotational position of the rotor subsequent to the first detection element, and 
the first to third detection elements and the driving control part are integrally provided on a surface of a substrate (Fig. 7, 90).
Regarding Claim 2, Kadoya teaches the brushless motor driving device according to claim 1, wherein the second detection element and the third detection element are provided at line- symmetric positions relative to a center line that passes through a center of the first detection element ([0076], The three Hall ICs 94a, 94b, and 94c are arranged at predetermined intervals along the direction of rotation of the first sensor magnet MG1).
Regarding Claim 16, Kimura teaches a brushless motor (Fig. 3, 21), comprising: 
a rotor (Fig. 3, 45); 
a brushless driving device (Fig. 7, 80) including: 
an output part (Fig. 7, 96) that supplies an excitation current to an excitation coil that generates a magnetic field that rotates the rotor; 
a position detection part (Fig. 7, 95) that integrally integrates: 
a first detection element (fig. 3, 94a) that detects a rotational position of the rotor; 
a second detection element (fig. 3, 94b) that detects a rotational position of the rotor prior to the first detection element; and 
a third detection element (fig. 3, 94c) that detects a rotational position of the rotor subsequent to the first detection element; and 
a driving control part (Fig. 7, 93) that produces a driving signal based on a detection signal from the position detection part and supplies the driving signal to the output part; and 
and a support base (Fig. 7, 81) that supports the brushless driving device,  
wherein the first to third detection elements and the driving control part are inteqrally provided on a surface of a substrate (Fig. 7, 90).
Regarding Claim 19, Kimura teaches the brushless motor according to claim 16, wherein the second detection element and the third detection element are provided at line- symmetric positions relative to a center line that passes through a center of the first detection element ([0076], The three Hall ICs 94a, 94b, and 94c are arranged at predetermined intervals along the direction of rotation of the first sensor magnet MG1).
Allowable Subject Matter
Claims 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
“a step that compares a phase difference between a detection signal of the first detection element and a detection signal of the second detection element with a predetermined threshold at the normal rotation step; and a step that produces a driving signal that drives the rotor, by using a detection signal of the first detection element and a detection signal of the second detection element that precedes the detection signal of the first detection element in a case where the phase difference is the predetermined threshold or less.”
Claims 4-10, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846